Citation Nr: 1426250	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-15 693	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a neurological disorder of the lower extremities. 

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active military service from November 1974 to November 1978.  This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran testified before the Board.  Subsequently, the Veteran was notified by letter from the Board dated September 1, 2012, that the Veterans Law Judge that presided at the May 2011 Board hearing was no longer employed by the Board and, he could have a new hearing.  However, the Veteran failed to respond.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, did not participate in combat, there is no corroborating evidence of any noncombat stressor, and he was not exposed to herbicides.  

2.  Hepatitis C was first shown many years after active service and is unrelated to military service, including as due to any inoculations during service.  

2.  A neurological disorder of the lower extremities is not shown to be related to the Veteran's military service. 

3.  Any current psychiatric disorder, to include depression and alcohol abuse, is unrelated to his military service, including as due to any event or occurrence during military service. 

4.  The Veteran does not have posttraumatic stress disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for service connection for a neurological disorder for the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

3.  The criteria for service connection for a psychiatric disorder, to include posttraumatic stress disorder and depression are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's February 2006 and October 2006 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with multiple VA examinations to determine whether any disorder at issue was related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Background

The Veteran's DD 214 shows that his military occupational specialty was an electrician.  He had 2 years and 1 month of foreign or overseas service but other than a "Navy 'E" Ribbon" he was not awarded any other medals or decorations.  His service personnel records show that he receive nonjudicial punishment in January and again in December 1976 for possession of hashish and marijuana.  These records contain nothing which would indicate that he was ever in Vietnam or ever participated in combat.  

The service treatment records confirm that in June 1977, the Veteran was treated for a traumatic head injury and questionable neck strain.  There was no comment regarding any neuropathy of the lower extremities at the time of this injury or at any later time during the Veteran's military service; nor was there any injury listed regarding a fall from the top of a helicopter.  

The service treatment records are negative for any symptoms, signs, complaints, history, treatment or evaluation for psychiatric disability.  His discharge examination in November 1978 found no pertinent abnormality.  

A July 1988 statement from the Veteran's family doctor for the previous 20 years reflects that immediately after the Veteran's 1978 discharge from service he was unable to return to school.  He had attempted to go to school in 1983 and 1984 but his anxiety was too great.  The examiner stated that the Veteran was on tranquilizers and had an alcohol problem.  The doctor commented that the Veteran had an adjustment problem, with heavy neuropsychiatric problems until about 1987.  The examiner noted that in 1987, the Veteran returned to school and it appeared he had readjusted to society and his mental problems had resolved.  

A May 1996 VA outpatient treatment, prior to a left leg fracture, shows that the Veteran had a history of drug and alcohol abuse.  He had last been in an alcohol treatment program in 1981.  He stated that he had been depressed for the last 6 years due to pain and being unable to work.  

The Veteran was hospitalized in May 1996 for fractures of the left tibia and fibula which he sustained in a fall.  In June 1996, he underwent open reduction and internal fixation due to the fractures.  A review of his systems was negative and he was otherwise healthy, having had an appendectomy in 1961 and low back surgery in 1991.  

A September 1996 VA outpatient treatment record reflects that the Veteran's depression was treated under Workers Compensation.  In October 1996, it was reported that he had been on Workers Compensation until 1993 or 1994.  In November 1996, it was reported that he had a long history of depression, with a period of hospitalization in 1981 and outpatient treatment about 3 years previously.  The Veteran reported a 3 to 4 year history of addiction to pain killers after his back surgery in 1989.  

The Veteran was hospitalized in July 1997 due to auditory hallucinations and suicidal ideation.  It was noted that the Veteran had a long history of alcohol dependence but had been sober from 1989 to 1994, then started drinking again secondary to detoxification from Vicodin and increasing pain from a back injury.  The Veteran reported that he had been drinking 1 to 2 pints of Vodka daily since 1994, and started to feel depressed about six months prior to admission.  He had been taking Prozac once daily for 2 years, which had helped, but he continued to drink alcohol.  The Veteran reported feeling guilty about having left his foster family, whom he had not known were not his natural parents, when he was 13 years old to live with his natural mother, and started to cry when discussing this.  He reported hearing voices telling him to kill himself.  Although he reported at admission that he was "very drunk" this was the first time he had heard voices or had suicidal ideation.  He had a history of a back injury in 1989 and twice had had back surgery, in 1989 and 1994.  He had also been using marijuana 5 to 6 times in the last year, the last time being about 2 weeks prior to admission.  He had been using cocaine 5 to 6 times per year.  He had been dependent on Vicodin since 1993, and had gone through detoxification for that.  As to his military service, he had not had any combat.  After service he had worked as an electronic technician, at which time he had a back injury in 1989, and quit his job after a leg injury in 1995.  He reported that he had not had any prior hospitalizations for psychiatric reasons.  He reported a history of left leg radiculopathy.  The discharge diagnoses were (1) alcohol intoxication, (2) alcohol dependence, (3) alcohol-induced mood disorder, and (4) marijuana and cocaine abuse.  

A December 1998 VA outpatient treatment record noted that a personality disorder was to be ruled out.  Another notation reflects that the Veteran had relapsed to drinking alcohol due to back pain and use of Vicodin to control his pain.  VA treatment records note a diagnosis of hepatitis C since 2002.  

VA substance abuse treatment records in August 2005 show the Veteran had posttraumatic stress disorder (PTSD) symptoms and also a history of depression.  He was admitted as a domiciliary resident.  Other August 2005 VA treatment records show that he stated that he had been diagnosed with anxiety and depression around the time of a back injury and that he had been diagnosed with mild PTSD.  The Veteran reported that he had been in a psychiatric "lock down" for a period during recent years, though he had no recollection of the details for this.  He claimed that his PTSD originated from being in a helicopter squad when a helicopter received damage during combat.  He had witnessed others hurt, but the damaged helicopter made it to safety.  He had begun drinking alcohol at the age of 13.  

A November 2005 VA psychiatric treatment plan indicates an Axis I diagnosis of PTSD and depression.  The Veteran indicated that he was first diagnosed with depression 20 years previously, at the time of a back injury.  He stated that he had attempted suicide at eight years of age, by swallowing everything in a chemistry set.  He reported physical and emotional abuse by his foster parents.  He further indicated that he was involved in at least two helicopter crashes during his military service, which he felt had resulted in his experiencing nervousness whenever he rode in an elevator.  The examiner noted a long history of alcohol and substance abuse.  The Veteran reported that he was in the final stages of liver disease and would soon die unless he had a liver transplant.  

In December 2005, the Veteran was found wandering around his room and was in a confused state.  After a neurobehavioral consultation, it was believed the delirium was due to hepatic encephalopathy.  In November 2005, the Veteran reported having cognitive difficulties, of being confused, since recovering from a coma the previous year.  He reported having first being diagnosed with depression at the time of his back injury 20 years earlier, and he reported that his past coma was due to diabetes.  

In March 2007 statements the Veteran reported that in Japan he had worked as an electronics technician for a combat helicopter squadron.  He had been involved in combat and in medical evacuations in-country in Vietnam and that he received hazardous pay for in-country combat missions.  In the Philippines, he stated that his unit had been under sniper fire.  The Veteran stated he had been in a helicopter crash in California.  The Veteran reported that he had received air-gun injections while in boot camp.  

In June 2007, the National Personnel Records Center (NPRC) found that there was no evidence in the Veteran's file to substantiate any service by the Veteran in the Republic of Vietnam.

The Veteran testified at the hearing before the Board in May 2011 that during service he did not serve in Cambodia or Saigon and that some of his previously submitted statements were inaccurate because of the residuals from a previous coma.  He testified that he had surgery in the low back at a private facility, Long Beach Surgeon's Center, after service in 1983.  He also stated that after service he had needle stick testing done at the VA Medical Center (VAMC) in Long Beach, where it was shown that he had significant numbness in his legs due to peripheral neuropathy of the lower extremities.  He testified that he did not have any risk factors for hepatitis C including multiple sexual partners, history of using intravenous drugs, sharing razors, or blood transfusions.  He testified that his current symptomatology of chronic fatigue, weight loss, and nausea were the result of hepatitis C.  

With respect to psychiatric disability, the Veteran testified that some of his prior written statements were inaccurate because of the residuals from a previous coma.  He stated that he was in the Philippines in West Subic Bay on the tarmac, and that they would get fired upon by snipers every other day, and people were killed.  This had happened for about 12 weeks between June 1977 and August 1977.  He also testified that there was an H-3 helicopter crash in 1978 in the mountains near Camp Pendleton and he was involved in the cleanup.  No one had died, but the individuals inside were seriously injured and he was afraid to fly again.  

The Veteran has submitted copies of studies that showed the percentage of Vietnam veterans who contracted hepatitis C was over 60 percent compared to veterans of other wars.  He has also submitted an article on the use of jet gun injections on Parris Island in 1968.  He submitted a copy of an article written in 1998 addressing the difficulties veterans have proving their service connection claims for hepatitis C.  

A May 2011 statement from a person who reported being a retired fireman/paramedic reflects that he had known the Veteran for 40 years, both personally and professionally, and that in the early 1980s he noticed that the Veteran appeared to have what appeared to be chronic fatigue symptoms.  That person also indicated that he had heard that because there was no awareness of the hepatitis C disease until the early 1990s, the testing done prior to that time did not cover that disease. 

A statement from a former girlfriend reflects that she did not have hepatitis C, even though she had been extremely close to the Veteran for many years. 

A request to the Joint Services Records Research Center (JSRRC) to verify whether the Veteran's unit came under fire West Subic Bay, Philippines between June and August 1977.  JSRRC responded with a negative response stating that they have reviewed the 1977 command history for the Helicopter Combat Support Squadron One (HC-1).  The history further reveals that on February 15, 1977, the HC-1 Det 4 deployed to the Western Pacific aboard the USS Coral Sea.  The history makes no mention of the unit being subjected to sniper fire while on a tarmac in West Subic Bay, Republic of the Philippines.  

At a VA examination in May 2012, the Veteran related that he had contracted the hepatitis virus through mass inoculations with air guns in 1974 in San Diego during basic training and boot camp.  The Veteran reported that he had been first diagnosed with hepatitis C in the "90s;" VA records showed that he first tested positive for hepatitis C in December 1998.  The VA examiner noted that the Veteran had claimed to have hepatitis C from herbicide exposure, stating that he was a Vietnam veteran, but that it had been found that he had not served in Vietnam.  He had not been treated for hepatitis C and his most recent laboratory studies revealed normal liver function.  The examiner noted that the Veteran was not on continuous medication for control of his liver disorder.  His anorexia was a symptom of liver disease.  A magnetic resonance imaging scan of the liver had yielded an impression of cirrhotic liver, with hepatosplenomegally.  

After a review of the claims folder, the examiner diagnosed Hepatitis C and cirrhosis of the liver.  The examiner opined that the Veteran's hepatitis C was "less likely than not (less than 50 percent probability) incurred in or caused by active military service."  The examiner explained that the Veteran had a very long-standing, well-documented history of cocaine use, which is a well-recognized risk factor for hepatitis C.  Despite this fact, the Veteran had filed a claim for hepatitis C a few years ago, stating that it was due to Agent Orange exposure.  It was noted that he had been found not to have served in Vietnam and, so, was never exposed to Agent Orange. 

As to the claim that hepatitis C was due to inoculations from a jet-gun injection, the examiner noted that the Veteran had a well-documented risk factor of chronic cocaine abuse.   The examiner stated that his opinion on the potential for air gun vaccinators to be the likely cause of HCV infection was based on a VA research study on HCV risk factors among 1,299 Veterans attending VA medical centers in the early 2000s.  This well-performed study found that many factors were associated with hepatitis C infection on univariate analysis, but that receiving air gun vaccinations was not associated with increased risk of hepatitis C infection in a multivariate analysis.  

Thus, the VA examiner concluded that there was "less than 50 percent likelihood" that hepatitis C was acquired through the use of air gun injectors while in the service.  The Veteran's hepatitis C was not caused by air gun inoculations; rather, it was at least as likely as not that hepatitis C was caused by the Veteran's chronic cocaine abuse.

On VA psychiatric examination in June 2012, the examiner reported that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under 38 C.F.R. § 4.125 (2013).  The Veteran did have a diagnosis of alcohol dependence, which was currently in remission.  The examiner reported that the Veteran did not have more than one mental disorder diagnosed.  The examiner observed that although the Veteran had made several claims regarding exposure to traumatic events, they had not been corroborated.  It was noted that the Veteran had sought VA treatment for PTSD, but when questioned by a VA physician about his assertion that he was in Vietnam, the Veteran reported that his DD 214 was lost.  The examiner noted that the Veteran had not returned for treatment and he did not have any history of treatment for PTSD.  It was noted that his DD 214 in the claims file contained no notation indicative of participation in combat.  

The examiner noted that the Veteran had a long history of polysubstance abuse, but his main dependency had been with alcohol, and he had had varying degrees of success in several treatment programs for this.  The examiner stated that the Veteran had no exposure to a traumatic event and it was specifically reported that the Veteran did not the full criteria for PTSD.  

Because the Veteran did not meet the full criteria for PTSD, the examiner was unable to provide a diagnosis of PTSD.  The diagnosis was alcohol dependence, currently in remission but on a daily regimen of Vicodin.  It was reported that there was no diagnosis of traumatic brain injury.  The examiner commented that the Veteran had made several claims regarding exposure to traumatic events that had not been corroborated but he reported that some of the complaints he had made were incorrect because of the aftermath of a diabetic coma.  


Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Generally, service connection for PTSD requires a medical diagnosis in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (2013).  

Presence in Vietnam, Herbicide Exposure, and Combat

To the extent that it may be alleged that the Veteran received hazard pay and that this is equated with combat service, even is a servicemember received higher pay because of the hazardous nature of such service, that service under the law does not equate with participation in combat.  See generally 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2013) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir. 1996).  Accordingly, there must be corroborating evidence any noncombat stressor alleged by the Veteran.  

As to participation in combat, it is now indisputable that the Veteran did not serve in Vietnam and, so, did not participate in combat.  Additionally, he has not alleged any in-service exposure to herbicides other than from having been in Vietnam and, so, in-service herbicide exposure is not shown.  Although the Veteran contends that 

his false statements were made in the aftermath of a diabetic coma in 2004, the family physician's statement in 1988 indicates that the Veteran reported that he "served in the Republic of Vietnam."  Accordingly, these false statements seriously detract from the Veteran's credibility with regard to other in-service events, including noncombat stressors.  As noted, noncombat stressors require corroboration and despite contacting JSRRC, there is no corroboration of any noncombat stressor.  

In sum, the much greater weight of the evidence is against finding that the Veteran served in Vietnam, was exposed to herbicides, participated in combat or experienced any noncombat stressor.  

Hepatitis C

Hepatitis C is not clinically shown during service and, in fact, was first diagnosed many years after military service.  The Board has considered the information submitted by the Veteran, including the statement of a girlfriend and fireman/paramedic.  However, none of these sources directly address the decisive matter in this case, which is whether the Veteran's hepatitis C is due to in-service air-gun inoculations as opposed to his many years of risk factors, to include alcohol and substance abuse.  

The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and other laypersons are not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds that the VA medical opinion obtained in 2012 is more probative as to the matter at issue.  That medical examiner expressed an opinion which directly responds to the dispositive question.  And this opinion was expressed after a review of the claims files, which necessarily entailed a review of the information submitted by the Veteran, including the statement of a girlfriend and fireman/paramedic.  

Moreover, the examiner quoted a noted medical expert and cited medical sources in reaching an opinion.  The examiner opined that it was most likely that the Veteran's hepatitis C was due to his abuse of drugs and alcohol for many years after his military service and less likely to any air-gun inoculations during military service.  

Accordingly, the Board finds that the preponderance of the evidence is against finding in favor of the claim for service connection for hepatitis C.  38 C.F.R. §38 U.S.C.A. § 5107.

Neurological Disorder Of The Lower Extremities

The service treatment records are negative for signs, symptoms, complaints, findings, history, treatment, evaluation or diagnosis of any sciatic nerve pathology or any peripheral neuropathy, nor is there any clinical evidence of such within the first year of the Veteran's November 1978 discharge from active service.  

During VA hospitalization in 1997 it was noted that the Veteran had a history of left radiculopathy after his postservice back injury in 1989 and surgical procedures on his low back.  The Veteran has not been cooperative in providing information that would help in obtaining records relative to private medical or VA records concerning these surgeries.  For these reasons, the Veteran's assertion of continuous neuropathy since his military service is not credible.  The preponderance of the evidence establishes that any sciatic or peripheral neuropathy which the Veteran may now have is due to and the result of his postservice work-related injury in 1989.  Indeed, there is no clinical evidence pre-dating 1989, which would suggest that he had any sciatic or peripheral neuropathy, not even from the Veteran's family physician that rendered a statement in 1988.  The Veteran's own statements as to any sciatic or peripheral neuropathy only follow his postservice work-related injury in 1989.  

Accordingly, the Board finds that the preponderance of the evidence is against finding in favor of the claim for service connection for a sciatic nerve disorder or peripheral neuropathy.  


A Psychiatric Disorder, Including PTSD And Depression

The evidence of record confirms that the Veteran did not serve in Vietnam and participate in combat.  While he has reported such service and combat participation, he now acknowledges that did not serve in Vietnam and did not participate in combat.  Similarly, there is no corroboration of any noncombat stressors, as reflected by information from JSRRC.  As noted, absent such corroboration, there can be no valid diagnosis of PTSD.  While there are a few VA outpatient treatment records reflecting a diagnosis of PTSD, such diagnoses were predicate upon the history related by the Veteran of various combat stressors and, so, they are without probative value inasmuch as such diagnoses can only have as much probative value as the history relied upon to render the diagnosis.  Since, the history is without probative value, the diagnoses are likewise without probative value.  

Post service evidence indicates that the Veteran has a personality disorder.  Significantly, the record suggests that the Veteran may have had some problems during his childhood, and began consuming alcohol at a young age.  

Personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90; 56 Fed. Reg. 45711 (1990).  Here, the Board finds no evidence of personality disorder diagnosed during service, nor is there evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded for this disorder.  

While personality disorders are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease, they are nevertheless psychiatric disorders and, as such, produce psychiatric symptoms.  See 38 C.F.R. § 4.122(b) (stating that a personality disorder 

is a chronic mental disorder).  So, the actual presence of psychiatric symptoms at any time would be expected.  Indeed, 38 C.F.R. § 3.303(b) notes that personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior. 

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in extensive alcohol and substance abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs, and at times even contradictory histories.  Likewise, the wide variety of usage of both alcohol, beginning at age 13, and many types of drugs, e.g., alcohol, marijuana, cocaine, and prescription pain killers, does not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder such as abuse or dependence on alcohol or any drug, due to nonservice-connected disability, e.g., a personality disorder, this is not a basis for a grant of service-connection.  See 38 C.F.R. § 3.310(a).  The Veteran's only service-connected disability is tinnitus and in this case there is no competent evidence that his abuse of alcohol or numerous types of drugs has been caused by or is the result of his service-connected tinnitus.  

Viewed in this light, the 1988 statement of the Veteran's family physician is not probative as it is based on an inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Rather, the evidence indicates that the Veteran's abuse of substances began during his childhood, having begun to drink alcohol at age 13, continued during his military service, for which he was twice given nonjudicial punishments, and continued to progress after his military service.  Indeed, the 

evidence indicates that his depression was observed following his 1989 low back injury and surgery, and abuse of Vicodin thereafter, as well as after his left leg fracture, and years of polysubstance abuse.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  The record also indicates that he received compensation for treatment for depression under a Workers Compensation program, which is further evidence that such acquired psychiatric disability is unrelated to military service.  

The Veteran's statements are not competent evidence of a diagnosis of a psychiatric disorder, based on any in-service symptoms, because he lacks the education, training, and expertise to properly diagnosis an acquired psychiatric disorder, particularly when, as here, he also had a personality disorder which can cause and result in psychiatric symptomatology.  The Veteran has not reported that he had an in-service diagnosis of a psychiatric disorder, or of a psychosis within one year of service discharge in 1978.  Also, he has not described in-service symptoms which are supported by a later diagnosis by a medical professional.  

Moreover, the recent VA psychiatric examiner concluded, after interviewing the Veteran and reviewing the record, that the Veteran had a long history of polysubstance abuse.  The recent examiner also did not diagnosis a psychotic disorder and, in this regard, the evidence is clear that the Veteran's past hallucinations were acute symptoms related to his substance abuse.  All of this is consistent with the evidentiary record.  

Accordingly, the Board finds that the preponderance of the evidence is against finding in favor of the claim for service connection for a psychiatric disorder, including PTSD and depression.  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hepatitis C is denied.  

Service connection for a neurologic disorder of the lower extremities is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


